*899
ORDER

RADER, Circuit Judge.
Britax Child Safety, Inc. (“Britax”) sued Target Corporation (“Target”) for patent infringement of claims 1, 9, and 15-19 of United States Patent No. 5,979,983 (the ’983 patent). The district court for the United States District Court for the District of Maryland on summary judgment held the entire ’983 patent invalid based on an on-sale bar under 35 U.S.C. § 102(b). This court affirms without opinion the district court decision of invalidity under § 102(b) insofar as it pertains to the asserted claims in this case. Because the district court does not have jurisdiction over the claims not in controversy, this court vacates the district court’s decision insofar as it pertains to the unasserted claims. See Novo Nordisk Pharmaceuticals, Inc. v. Bio-Technology General Corp., 424 F.3d 1347, 1356 (Fed.Cir.2005); (“The district court’s order, dated August 3, 2004, states that ‘[the ’352 patent] is invalid under 35 U.S.C. § 102.’ However, as Novo points out, the validity of claim 2 was not litigated at trial. Accordingly, we vacate the portion of the district court’s order relating to claim 2 of the ’352 patent.”); Carroll Touch, Inc. v. Electro Mechanical Sys., Inc., 15 F.3d 1573, 1581 n. 8 (Fed.Cir.1993) (“Both parties agree that the court did not have jurisdiction over any claims other than those in controversy and thus erred as a matter of law in granting declaratory judgment of invalidity of any claims other than claim 24.”).
Thus, upon consideration thereof,
IT IS ORDERED THAT:
1. The district court’s decision of invalidity under 35 U.S.C. § 102(b) for claims 1, 9, and 15-19 of the ’983 patent is AFFIRMED.
2. The district court’s decision of invalidity under 35 U.S.C. § 102(b) with regard to the unasserted claims 2-8, 10-14, and 20 is VACATED.